Title: [Diary entry: 15 August 1785]
From: Washington, George
To: 

Monday 15th. Thermometer at 78 in the Morning—82 at Noon and  at Night. Wind Westerly in the Morning wch. died away about Noon—when clouds in the Southwest indicated Rain but none fell.  Rid to my Plantations at the Ferry, Dogue run and Muddy hole. Found the two first were suffering as I had described the other two on Saturday and that both had discontinued sowing of Wheat after putting about 30 Bushels at each place in the ground. My Overseer at the Ferry (Fairfax) ascribes the wretched condition of his Corn to the bug which has proved so destructive to both Wheat and Corn on James River and elsewhere equally with the drought & shewed me hundreds of them & their young under the blades at the lower joints of the Stock. The Corn is effected by their sucking the juices which occasions a gradual decline of the whole plant. He also shewed me a piece of course grass that was quite killed by them, by the same kind of operation. Mrs. Washington and Fanny Bassett went to Abingdon to day on a visit to Mrs. Stuart who had been sick of a fever and head Ach for 15 or 16 days. The former returned, the latter stayed. In the Evening my Brother John came in. From the Accts. given me by my Overseers the yield of my Wheat stacks is very indifferent.